Title: From George Washington to Ephraim Blaine, 7 September 1780
From: Washington, George
To: Blaine, Ephraim


                        
                            Sir
                            Head Qrs Septr the 7th 1780
                        
                        I am informed there is a quantity of Rum in the hands of some persons in the neighbourhood of the State,
                            amounting to about Thirty Hogshead. At present the Army is destitute of any and a Supply is immediately &
                            indispensably requisite, which I find cannot be obtained in the ordinary and usual line. I wish you to try to procure this
                            Rum by purchase or to be replaced in kind in a reasonable time as may be most convenient; but if the Holders of it will
                            not part with it in this way our necessities are so great that You must take it. In this case You will also take care to
                            make proper satisfaction to the proprietors of it, either by returning a like quantity or paying its just value as soon as
                            circumstances will admit. I am Sir Yr Most Obedt St
                        
                            Go: Washington
                        
                    